DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication 2001/0034239 (Yamato, et al) in view of United States Patent Application Publication 2018/0152933 (BERGLUND, et al).
Yamato, et al discloses a method implemented by an access node figure 1, #10 or figure 17 #54).  The method comprising receiving, by the access node (#10, 54), motion information from a user equipment (UE) (#18 or figure 16, #58) in accordance with a communications beam (paragraphs 42 and 126).  Determining, by the access node (#10, 54).  A predicted location of the UE (#18,58) in accordance with the motion information (Abstract, paragraphs 10-14 and 42).  Configuring, by the access node (#10, 54), multiple beams in accordance with the predicted location of the UE (#18, 58, paragraphs 123-127, 129, claims 4 and 17) and sending, by the access node (#19,54), the multiple tracking beams (paragraphs 123-129, 131, 134, etc.).  Yamato, et al does not disclose the multiple beams are multiple tracking beams.  

BERGLUND, et al teaches the use of receiving, by the access node, motion information from a user equipment (UE) in accordance with a communications beam, determining, by the access node, a location of the UE in accordance with the motion information, configuring, by the access node, multiple tracking beams in accordance with the location of the UE and sending, by the access node, the multiple tracking beams for the purpose of determining a beam to direct a signal to be transmitted from the network node to a user equipment, note Abstract, paragraphs 13, 15, 16, 34, 47, 51, 65, 68, 74, 76, figure 4a. Hence, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the use of the multiple beams are multiple tracking beams for the purpose of determining a beam to direct a signal to be transmitted from the network node to a user equipment, as taught by BERGLUND, et al, in the method implemented by an access node of Yamato, et al in order to obtain information related to a sequence of beams associated with the user equipment.

BERGLUND, et al.  Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are: 
(A) "adapted to" or "adapted for" clauses; 
(B) "wherein" clauses; and 
(C) "whereby" clauses. 
The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. See, e.g., Griffin v. Bertina, 285 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002) (finding that a "wherein" clause limited a process claim where the clause gave "meaning and purpose to the manipulative steps").  It has been held that to be entitled to weight in method claims, the recited structure limitations therein must affect the method in a manipulative sense, and not to amount to the mere claiming of a Ex parte Pfeiffer, 1962 C.D. 408 (1961)
Regarding claims 3, 6, 13, 16 note paragraphs 76 and 89 for a number of the multiple tracking beams in BERGLUND, et al.    This claim is in alternative form. 
Regarding claims 4 and 14, note directional information in claim 17 in Yamato, et al and paragraphs 47, 65, 75, etc. for velocity information in BERGLUND, et al.    
Regarding claims 5 and 15, note receiving, by the access node, updated motion information from the UE (paragraphs 62-64 in Yamato, et al and paragraphs 47, 52, 53, etc. in BERGLUND, et al) and adapting, by the access node, the multiple tracking beams in accordance with the updated motion information (paragraphs 85, 86, 88, and figure 5).
Regarding claims 7 and 17, note paragraph 9 and 54 in BERGLUND, et al.
Claim 8 is the commentary user equipment method of the access node method of claim and is obvious for the same reason.  Note in Yamato, et al the detecting, by the UE , motion information of BERGLUND, et al.
Regarding claim 9, paragraphs 62-64 in Yamato, et al.
Regarding claim 10, note paragraphs 62-64 in Yamato, et al and paragraphs 47, 52, and 53.
Regarding claim 11, note figure 7, paragraphs 62-64, 68-74 in Yamato, et al.
Regarding claim 12, this claim is the apparatus version of the claim method of claim 1 and is rejected for the same reason as stated above.  Also note #780 and #790 in BERGLUND, et al.
Regarding claim 18, this claim is the apparatus version of the claim method of claim 8 and is rejected for the same reason as stated above.  The references use IMT-2000 (International Mobile Telecommunications 2000) and MMAC (Multimedia Mobile Access Communication), Long Term Evolution (LTE), Universal Mobile Telecommunications System (UMTS) or Global System for Mobile communications (GSM) systems, which transmits and receives digital 
The Examiner has cited particular columns and/or line/paragraphs numbers in the reference(s) applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.

Conclusion
If applicants wish to request for an interview, an "Applicant Initiated Interview Request" form (PTOL-413A) should be submitted to the examiner prior to the interview in order to permit the examiner to prepare in advance for the interview and to focus on the issues to be discussed. This form should identify the participants of the interview, the proposed date of the interview, whether the interview will be personal, telephonic, or video conference, and should include a brief description of the issues to be discussed. A copy of the completed "Applicant Initiated Interview Request" form should be attached to the Interview Summary form, PTOL-413 at the .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D CUMMING whose telephone number is (571)272-7861. The examiner can normally be reached Monday - Friday 12 noon to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM D. CUMMING
Primary Examiner
Art Unit 2645



/WILLIAM D CUMMING/         Primary Examiner, Art Unit 2645